Citation Nr: 1231633	
Decision Date: 09/14/12    Archive Date: 09/19/12

DOCKET NO.  07-16 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to initial ratings for posttraumatic stress disorder higher than 10 percent before August 29, 2011, and a rating higher than 30 percent from August 29, 2011. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Grabia, Counsel







INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1956 to March 1979. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in August 2005 of a Department of Veterans Affairs (VA) Regional Offices (RO).  


FINDING OF FACT

In August 2012, prior to promulgation of a decision by the Board, the Veteran in writing withdrew the appeal on the claim for initial ratings for posttraumatic stress disorder higher than 10 percent before August 29, 2011, and a rating higher than 30 percent from August 29, 2011. 


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal on the claim for initial ratings for posttraumatic stress disorder higher than 10 percent before August 29, 2011, and a rating higher than 30 percent from August 29, 2011, have been met.  38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

In a rating decision in August 2005, the RO granted service connection for posttraumatic stress disorder and assigned an initial rating of 10 percent effective from March 15, 2005.  The Veteran appealed the initial rating.  




While on appeal in a rating decision in February 2012, the RO increased the rating to 30 percent rating from August 29, 2011.  The Veteran continued his appeal for a higher rating.  

In correspondence received by the Board in September 2012, prior to promulgation of a Board decision, the Veteran stated the he was withdrawing the appeal on the claim for increase for posttraumatic stress disorder. 

A substantive appeal may be withdrawn, in writing, at any time before the Board promulgates a decision.  38 C.F.R. § 20.202. 

The correspondence dated in August 2012 clearly evinces the Veteran's intent to withdraw his appeal on the claim for increase for posttraumatic stress disorder. 

Accordingly, the Board does not have appellate jurisdiction of the claim and the appeal of the claim is dismissed.  38 U.S.C.A. § 7105. 


ORDER

The appeal of the claim for initial ratings for posttraumatic stress disorder higher than 10 percent before August 29, 2011, and higher than 30 percent from August 29, 2011, is dismissed.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


